department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l number release date uilc date cc tege eoeg et2 jrichards wta-n-117405-00 memorandum for project director m es ttrc from mary oppenheimer assistant chief_counsel cc tege eoeg subject taxability under sec_132 of reimbursement for parking at nontemporary work locations this is in response to your request for advice on whether parking reimbursement is excludable from gross_income under sec_132 of the internal_revenue_code issue whether reimbursement provided to nontemporary work locations is excludable from wages for income and employment_tax purposes for parking costs incurred at conclusion reimbursement provided to employees for parking at a nontemporary work location is excludable from wages for income and employment_tax purposes to the extent it does not exceed the statutory monthly limitation facts their permanent post-of-duty pod on a long-term basis the irs expense reimbursement arrangement provides that an employee may be reimbursed for all parking expenses_incurred at work locations away from the employee’s whether or not those expenses would be deductible by the employee under sec_162 of the code oftentimes work at locations away from law and analysis sec_132 of the code provides that gross_income does not include any benefit that is a qualified_transportation_fringe sec_132 provides that qualified_transportation fringes include qualified_parking wta-n-117405-00 sec_132 of the code provides that the amount excludable for qualified_parking may not exceed dollar_figure per month sec_132 of the code provides the term ‘qualified parking’ means parking provided to an employee on or near the business_premises of the employer or on or near a location from which the employee commutes to work by mass transit including van pool transportation provided by a person providing transportation for compensation or hire in a commuter_highway_vehicle or by carpool such term shall not include any parking on or near property used by the employee for residential purposes sec_3121 and sec_3401 of the code provide in relevant part that wages do not include any benefits provided to an employee if at the time the benefit is provided it is reasonable to believe the benefit would be excludable to the employee under sec_132 revrul_99_7 1999_1_cb_361 addresses under what circumstances daily transportation_expenses including parking incurred by a taxpayer in going between the taxpayer’s residence and work location are deductible under sec_162 of the code sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_262 however provides that no deduction is allowed for personal living or family_expenses the costs of commuting to work including parking generally are nondeductible personal expenses under sec_1_162-2 and sec_1_262-1 of the income_tax regulations however the ruling provides that if a taxpayer has one or more regular work locations the taxpayer may deduct under sec_162 the daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location under the ruling a temporary_work_location is a work location that is realistically expected to last and does in fact last for year or less in the absence of facts and circumstances indicating otherwise if employment at a work location is realistically expected to last for more than year or there is no realistic expectation that the employment will last for year or less the employment is not temporary regardless of whether it actually exceed sec_1 year if employment at a work location initially is realistically expected to last for year or less but at some later date the employment is realistically expected to exceed year that employment will be treated as temporary in the absence of facts and circumstances indicating otherwise until the date that the taxpayer's realistic expectation changes and will be treated as not temporary after that date we believe the sec_132 exclusion for qualified_parking is intended to provide a tax-free benefit for commuter parking in other words this section is generally intended wta-n-117405-00 to provide a benefit for parking costs that are not deductible under sec_162 under revrul_99_7 parking costs incurred at a temporary_work_location are generally deductible under sec_162 whereas costs for parking at any nontemporary work location are considered personal and are therefore nondeductible thus we have concluded that reimbursement for parking at any nontemporary work location under the standards in revrul_99_7 falls within the meaning of parking provided to an employee on or near the business_premises of the employer under sec_132 accordingly these parking benefits are qualified_transportation fringes provided the other requirements under sec_132 are met including the statutory monthly limitation please contact john richards of this office if we can provide further assistance
